PER CURIAM.
We reverse a final summary judgment of foreclosure. The record reflects unresolved issues of material fact on affirmative defenses, which include issues of payment and the date of default, even without regard to two untimely affidavits filed by Appellants. Haven Fed. Sav. & Loan Ass’n v. Kirian, 579 So.2d 730 (Fla.1991); Moore v. Morris, 475 So.2d 666 (Fla.1985); Holl v. Talcott, 191 So.2d 40 (Fla.1966). On the other issues raised, the severance of the Levelex claim is now moot, and we find no error as to the court’s rulings on the assignment of rents.
GUNTHER, STONE and PARIENTE, JJ. concur.